           Case 8:21-cv-00368-PA-KK Document 5 Filed 04/19/21 Page 1 of 1 Page ID #:26               JS-6




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                                         CASE NUMBER:
ROBERT MARTINEZ,
                                                                          SACV 21-368-PA (KK)
                                        Plaintiff,
                            v.
                                                             ORDER DENYING REQUEST TO PROCEED
DON BARNES, ET AL.,                                                WITHOUT PREPAYMENT
                                                                      OF FILING FEES
                                        Defendant(s).              AND DISMISSSING CASE

          On     March 1, 2021      , the Court DENIED plaintiff's request to file the action without prepayment of
          the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
          Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
          Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.
                 Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without
          Prepayment of Filing Fees is DENIED and the case is dismissed without prejudice.


                 IT IS ORDERED.


DATED: April 19, 2021
                                                              United States District Judge




Presented by:




United States Magistrate Judge




IFP-9 (04/15)          ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
